 



Execution Version



 



AMENDED AND RESTATED VOTING AGREEMENT

 

THIS AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”) is entered into on
April 7, 2014 by and among Integrated Drilling Equipment Holdings Corp., a
Delaware corporation (the “Company”), Empeiria Investors LLC, a Delaware limited
liability company (the “Sponsor”), Stephen D. Cope (“Cope”), the undersigned
parties listed under Holder on the signature page hereto (the “IDE Holders”) and
the other parties that execute this Agreement or joinders hereto from time to
time.

 

RECITALS

 

WHEREAS, the Sponsor holds shares of common stock, par value $0.0001 per share,
of the Company (the “Common Stock”);

 

WHEREAS, the IDE Holders held shares of common stock of Integrated Drilling
Equipment Holdings Company, Inc., a Delaware corporation (“IDE”);

 

WHEREAS, the Company, IDE Acquisition Co., LLC, a Delaware limited liability
company and wholly-owned subsidiary of the Company (“Merger Sub”), IDE and Cope
are parties to that certain Agreement and Plan of Merger dated October 19, 2012
(the “Merger Agreement”), pursuant to which IDE was merged with and into Merger
Sub (the “Merger”), with Merger Sub surviving the Merger;

 

WHEREAS, in connection with the Merger, Cope and the IDE Holders acquired the
Common Stock set forth on Schedule 1;

 

WHEREAS, the parties hereto entered into that certain Voting Agreement, dated as
of December 14, 2012 (the “Original Voting Agreement”) for the purpose, among
others, of (a) assuring continuity in the management of the Company and (b)
protecting the Company’s business interests;

 

WHEREAS, each IDE Holder acknowledges that it agreed to enter into the Original
Voting Agreement in order to induce the Company to enter into, and as a
condition to the consummation of the transactions contemplated by, the Merger
Agreement; and

 

WHEREAS, the Company acknowledges that it relied on each IDE Holder’s entry into
the Original Voting Agreement in agreeing to enter into the Merger Agreement and
to consummate the transactions contemplated thereby.

 

WHEREAS, the parties hereto now desire to amend and restate the Original Voting
Agreement pursuant to Section 5.01 of the Original Voting Agreement as set forth
herein. This Agreement shall become effective upon the termination of Cope’s
employment as Chief Executive Officer of the Company.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

 

 

  

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following additional terms, not defined
elsewhere, have the meanings herein specified:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Common Stock” has the meaning set forth in the recitals hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Cope” has the meaning set forth in the preamble hereto.

 

“Electronic Delivery” has the meaning set forth in Section 5.16.

 

“IDE Holders” has the meaning set forth in the preamble hereto.

 

“IDE Individuals” means Cope, Richard Dodson and Eric Storm.

 

“IDE Parties’ Nominees” has the meaning set forth in Section 2.1.

 

“IDE Party” means (a) each IDE Holder and (b) each direct or indirect transferee
of the Common Stock held by any IDE Individual as of the date hereof, other than
any such transferee receiving such Common Stock following a transfer of such
Common Stock in a Public Sale.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Merger Sub” has the meaning set forth in the Recitals.

 

“Original Voting Agreement” has the meaning set forth in the Recitals.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an unlimited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, any other entity, a
governmental entity or any department, agency or political subdivision thereof.

 

“Public Sale” means any sale of Common Stock pursuant to an underwritten
registered public offering under the Securities Act or any sale pursuant to Rule
144 promulgated under the Securities Act.

 

“Rig Parts” means oil and gas rig parts, components or systems including,
without limitation, (a) complete drilling rig packages and (b) any other
component parts designed, engineered, manufactured, produced or fabricated by
IDE or any of its subsidiaries prior to the date hereof.

 

2

 

  

“Restricted Period” means the period beginning on the date hereof and ending on
the fifth anniversary hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sponsor” has the meaning set forth in the preamble hereto.

 

“Sponsor Individuals” means each of Barry Brigman, Michael Dion, Joseph Fong,
Alan Menkes, James Mills and Keith Oster.

 

“Sponsor Parties’ Nominees” has the meaning set forth in Section 2.1.

 

“Sponsor Party” means (a) the Sponsor, (b) each Sponsor Individual that is a
transferee of the Common Stock held by Sponsor as of the date and (c) each
direct and indirect transferee of a Sponsor Individual with respect to Common
Stock held by the Sponsor as of the date hereof, other than, with respect to
clauses (b) and (c), any such transferee receiving such Common Stock following a
transfer of such Common Stock in a Public Sale.

 

ARTICLE 2
VOTING MATTERS

 

2.01         Board Composition. The IDE Parties shall have the right to nominate
a total of two directors for election to the Board of Directors, one in each of
Class I and Class II (the “IDE Holders’ Nominees”). The Sponsor Parties shall
have the right to nominate a total of two directors for election to the Board of
Directors, each of which shall be in Class I (the “Sponsor’s Nominees”). The IDE
Holders’ Nominees and the Sponsor’s Nominees shall each nominate an independent
director to serve on the Board of Directors in Class II (each, an “Independent
Nominee”). Each Independent Nominee shall satisfy the independence tests set
forth in Rule 303A of the NYSE Listed Company Manual. The IDE Parties’ initial
Class I nominee shall be Stephen Cope and the IDE Parties’ initial Class II
nominee shall be Richard Dodson. The Sponsor Parties’ initial nominees shall be
Alan Menkes and James Mills. The IDE Parties, on the one hand, and the Sponsor
Parties, on the other hand, shall provide notice of their respective nominees at
least 10 business days prior to any meeting of the Company’s stockholders at
which the Board of Directors (or any portion thereof) is to be elected.

 

2.02         Agreement to Vote. The IDE Parties and the Sponsor Parties agree to
vote all of their respective Common Shares in any election of directors for such
nominees designated pursuant to this Article 2 or for removal of any director
designated to be replaced by a party nominating a director hereunder. Neither
any IDE Party nor any Sponsor Party shall vote or consent to remove any director
nominated and elected pursuant to this Article 2 unless the party or parties
entitled from time to time to nominate such director shall consent to, approve
and recommend such removal.

 

3

 

 

2.03         Selection of the Chief Executive Officer. In the event that the
Board of Directors has not selected a Chief Executive Officer of the Company to
replace Cope (or any other individual serving as interim Chief Executive Officer
following Cope’s resignation) prior to the Termination Date (as defined in that
certain Settlement Agreement and General Release, dated as of April 7, 2014,
among Cope and the Company) the matter shall be referred to the Compensation
Committee. In order to elect a new Chief Executive Officer, the parties hereto
hereby agree that they shall vote for, and they shall cause their nominees to
vote for, one of the two Chief Executive Officer candidates recommended by the
Compensation Committee; provided that in the event that none of such candidates
earn the votes of at least four of the members of the Board of Directors, a
majority of the members of the Board of Directors not serving on the
Compensation Committee shall be deemed sufficient to elect one of the two
candidates nominated by the Compensation Committee and such members of the Board
of Directors shall vote for one of the two candidates.

 

2.04         Chief Executive Officer as Member of the Board of Directors.
Notwithstanding Section 2.01 or Section 2.02 hereof, the parties hereto hereby
agree that they shall elect the current Chief Executive Officer of the Company
as a member of the Board of Directors for so long as he continues to serve as
the Chief Executive Officer. Following the resignation, removal, death or
disability of the Chief Executive Officer, the Chief Executive Officer shall be
replaced on the Board of Directors by the individual appointed as the new Chief
Executive Officer.

 

2.05         Compensation Committee. The parties hereto hereby agree that the
members of the Compensation Committee shall at all times be comprised solely of
independent directors, as that term is defined by the United States Securities
and Exchange Commission.

 

ARTICLE 3
NONCOMPETITION

 

3.01         Noncompetition. Cope agrees that, during the Restricted Period, he
will not conduct, engage or participate in any manner in (i) the sale,
manufacture, assembly, production, design, repair or refurbishment of oil and
gas rig parts or (ii) any other business conducted or carried on by the Company
during the twelve month period prior to the date hereof in any capacity. For
purposes of this paragraph, oil and gas rig parts shall include, but not be
limited to: complete drilling rig packages and any other component part
designed, engineered, manufactured, produced or fabricated by the Company prior
to the termination date and will include, but not be limited to, mast,
substructures, drawworks, SCR drive systems, VFD drive systems, mud tanks,
fuel/water tanks, walking/skidding systems, drilling controls and software and
hydraulic power packs and systems. Standalone, third party manufactured products
that are purchased as buy-out items by the Company, such as top drive drilling
systems, engine/ generator package systems, automated cat walks, mud
conditioning equipment, solids control and similar type equipment shall not be
included as oil and gas rig parts for purposes of this paragraph unless they
compete with similar products and services offered by the Company during the 12
month period prior to the date hereof.

 

3.02         Nonsolicitation. During the Restricted Period, Cope shall not,
directly or indirectly, (a) cause, induce or encourage any customer of the
Company or any Company Subsidiary or any other Person who has a material
business relationship with the Company or any Company Subsidiary to terminate or
modify any such relationship or (b) solicit any customer of the Company or any
Company Subsidiary for sales of products or services within the Restricted
Territory that compete with the Restricted Business.

 

4

 

  

3.03         Acknowledgement. Cope acknowledges that a violation of the
foregoing provisions of this Article 3 would cause irreparable harm to the
Company and its subsidiaries, and that the Company’s remedy at law for any such
violation would be inadequate. In recognition of the foregoing, in addition to
any other relief afforded by law or this Agreement, including damages sustained
by a breach of this Agreement, and without the necessity or proof of actual
damages or the posting of a bond, the Company will have the right to enforce
this Article 3 by specific equitable remedies, which will include temporary and
permanent injunctions, it being the understanding of the parties hereto that
damages, the forfeitures described above and injunctions will all be proper
modes of relief and are not to be considered as alternative remedies.

 

3.04         Reformation. If a court at any time determines that any restriction
or limitation in this Article 3 is unreasonable or unenforceable, it will be
deemed amended so as to provide the maximum protection to the Company and be
deemed reasonable and enforceable by the court.

 

ARTICLE 4
TERMINATION OF AGREEMENT

 

4.01         Termination. This Agreement shall automatically terminate upon the
earlier of (a) the affirmative vote of (i) the Sponsor Parties holding at least
fifty-one percent (51%) of the shares of Common Stock subject to this Agreement
plus (ii) the affirmative vote of IDE Parties holding at least fifty-one percent
(51%) of the shares of Common Stock subject to this Agreement and (b) the date
upon which the Sponsor, the Sponsor Individuals and the IDE Individuals, taken
together, hold less than 25% of the Common Stock.

 

ARTICLE 5
MISCELLANEOUS PROVISIONS

 

5.01         Amendments. Other than as provided in Section 4.1, this Agreement
may be amended, modified or revoked in whole or in part only by a writing signed
by (a) the Sponsor Parties holding at least fifty-one percent (51%) of the
shares of Common Stock subject to this Agreement, (b) the affirmative vote of
IDE Parties holding at least fifty-one percent (51%) of the shares of Common
Stock subject to this Agreement and (c) the Company.

 

5.02         Spousal Consent. If a particular IDE Holder or Sponsor Holder is an
individual, such Person’s spouse as of the date of entry into this Agreement or
joinder hereof, if any, has executed a Spousal Consent and Proxy in the form
attached hereto as Exhibit A.

 

5.03         Prevailing Party. In the event of a dispute between any of the
parties with respect to obligations under this Agreement, the prevailing party
in any action or proceeding in any court or arbitration in connection therewith
will be entitled to recover from such other party its costs and expenses,
including, without limitation, reasonable legal fees and associated court costs.

 

5

 

 

5.04         Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when personally delivered, (b)
when transmitted via telecopy (or other facsimile device) to the number set
forth under the recipient’s name on the signature pages hereto (with written
confirmation of receipt), (c) the day following the day (except if not a
business day then the next business day) on which the same has been delivered
prepaid to a reputable national overnight air courier service or (d) the third
business day following the day on which the same is sent by certified or
registered mail, postage prepaid. Notices, demands and communications, in each
case to the respective parties, will be sent to the applicable address set forth
under the recipient’s name on the signature pages hereto, unless another address
has been previously specified in writing.

 

5.05         Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
any party without the prior written consent of the other parties. Each Sponsor
Party and each IDE Holder Party will cause their respective transferees of
Common Stock held as of the date hereof (other than transferees pursuant to a
Public Sale) to, prior to consummating any such transfer, execute a written
joinder hereto, including an agreement to be bound by Article 2 and this Section
5.05.

 

5.06         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement, and the parties
will amend or otherwise modify this Agreement to replace any prohibited or
invalid provision with an effective and valid provision that gives effect to the
intent of the parties to the maximum extent permitted by applicable law.

 

5.07         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any Person.

 

5.08         Waiver. No waiver of any provision hereunder or any breach or
default thereof will extend to or affect in any way any other provision or prior
or subsequent breach or default.

 

5.09         Inducement; Reliance. Each party hereto acknowledges that (a) it
has agreed to enter into this Agreement, the other agreements contemplated to
the Merger Agreement and, with respect to the Company and Cope, the Merger
Agreement in order to induce each other party to enter into, and as a condition
to, the Merger Agreement and the other agreements contemplated thereby, and the
transactions contemplated thereby, and (b) it is relying on the other parties’
entries into this Agreement, the other agreements contemplated by the Merger
Agreement, and, where applicable the Merger Agreement, in agreeing to enter into
this Agreement and such other agreements

 

5.10         Counterparts. This Agreement may be executed in multiple
counterparts (including by means of telecopied signature pages or electronic
transmission in portable document format (pdf)), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together will constitute one and the same instrument.

 

6

 

  

5.11         Unified Position. The IDE Parties, on the one hand, and the Sponsor
Parties, on the other hand, must adopt a single, unified position between
themselves in taking any action under this Agreement or otherwise with respect
to any matter arising under this Agreement.

 

5.12         Governing Law. All matters (including any and all claims) arising
out of or relating to the interpretation, construction, validity or enforcement
of this Agreement and the transactions contemplated hereby will be governed by
and construed in accordance with the domestic laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than the State of New York.

 

5.13         Consent to Jurisdiction and Service of Process. The parties to this
Agreement submit to the exclusive jurisdiction of the state courts located in
the Borough of Manhattan, New York, New York or the courts of the United States
located in the Borough of Manhattan, New York, New York in respect of the
interpretation and enforcement of the provisions of this Agreement and any
related agreement, certificate or other document delivered in connection
herewith and by this Agreement waive, and agree not to assert, any defense in
any action for the interpretation or enforcement of this Agreement and any
related agreement, certificate or other document delivered in connection
herewith, that they are not subject thereto or that such action may not be
brought or is not maintainable in such courts or that this Agreement may not be
enforced in or by such courts or that their property is exempt or immune from
execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper. Service of process with respect thereto may be
made upon any party by mailing a copy thereof by registered or certified mail,
postage prepaid, to such party at its address as described in Section 5.04. Each
of the parties hereto agrees that a judgment in any dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

5.14         Waiver of Jury Trial. Each party hereby acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.
Each party certifies and acknowledges that (a) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (b) each such party understands and has considered the implications of
this waiver, (c) each such party makes this waiver voluntarily, and (d) each
such party has been induced to enter into this agreement by, among other things,
the mutual waivers and certifications in this Section 5.14.

 

5.15         No Third Party Beneficiaries. No Person other than the parties
hereto will have any rights, remedies, obligations or benefits under any
provision of this Agreement.

 

5.16         Electronic Delivery. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), will be treated
in all manner and respects as an original agreement or instrument and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto will
re execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument will raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

* * *

 

7

 

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Voting
Agreement to be executed, by their duly authorized officers or agents where
applicable, as of the same day and year first above written.



 

  INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP.       By:   /s/ Michael Dion    
Name:  Michael Dion     Title:  Chief Financial Officer         EMPEIRIA
INVESTORS LLC         By: /s/ Alan B. Menkes     Name:  Alan B. Menkes    
Title:  Authorized Agent         /s/ Stephen D. Cope   Stephen D. Cope        
IDE HOLDERS:         /s/ Stephen D. Cope   Name:  Stephen D. Cope              
Name:  Ronald Moreau               Name:  Eric Storm              
Name:  Richard Dodson               Name:  Jeff Sweet

 

Signature Page to Amended and Restated Voting Agreement

 



 

 

 



      Name:  Vicki L. Cope           Name:  Lauren A. Little          
Name:  Bruce Burnham           Name:  Greg Kimbrough           SDC Management
Services, LLC       By:   /s/ Stephen D. Cope   Name:  Stephen D. Cope  
Title:  Authorized Officer

  

Signature Page to Amended and Restated Voting Agreement

 

 

 

 

EXHIBIT A

  

FORM OF SPOUSAL CONSENT AND PROXY

 

The undersigned, being the spouse of [•], party as a Holder to that certain
Amended and Restated Voting Agreement (the “Agreement”), dated April [•], 2014,
by and among Integrated Drilling Equipment Holdings Corp., Empeiria Investors
LLC, Stephen Cope and the Holders (as defined therein), hereby executes this
Spousal Consent and Proxy for the purpose of consenting to the foregoing
Agreement and binding any community property interest or marital property
interest that he or she may have in any of the Common Stock. By execution
hereof, the undersigned represents and warrants that he or she has read the
foregoing Agreement and consents to its terms.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

Date: April [•], 2014

  

              Name:  

  

 

 

 

Schedule 1

 

IDE Holders’ Common Stock



 

Name   Number of Shares Held Stephen D. Cope   5,065 Ronald Moreau   1,375 Eric
Storm   863 Richard Dodson   500 Jeff Sweet   412 Kelly P. Cope   155 Stephen K.
Cope   155 Vicki L. Cope   155 Lauren A. Little   155 SDC Management Services,
LLC   65 Bruce Burnham   50 Greg Kimbrough   50

 



 

 

 

